FILED
                           NOT FOR PUBLICATION
                                                                               JUN 12 2018
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

REGIONAL LOCAL UNION NO. 846,                    No. 16-35651
AFL-CIO, International Association of
Bridge, Structural, Ornamental and               D.C. No. 3:11-cv-00658-AC
Reinforcing Iron Workers, By and
Through Jose Mendoza, In His
Representative Capacity as Business              MEMORANDUM*
Manager; et al.,

              Plaintiffs-Appellees,

 v.

GULF COAST REBAR, INC., fka Gulf
Coast Placers, Inc., a Florida Corporation,

              Defendant-Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                             Submitted June 8, 2018**
                                Portland, Oregon




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The panel unanimously concludes that this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
Before: GRABER and M. SMITH, Circuit Judges, and KORMAN,*** District
Judge.

      Defendant Gulf Coast Rebar, Inc., is a party to a collective bargaining

agreement with Plaintiff Regional Local Union No. 846, AFL-CIO, International

Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers

("Union"). Plaintiffs Regional District Council Welfare Plan and Trust, Regional

District Council Retirement Plan and Trust, Regional District Council Training

Trust, and Regional District Council Vacation Trust Fund ("Trusts") are ERISA

trusts to which Defendant makes contributions.

      In this action, the Trusts sought to obtain fringe benefit contributions that

they claimed Defendant owed (Count I of the operative complaint). The Union

sought to recover damages that it claimed Defendant owed for dues and working

assessments, as required by the collective bargaining agreement (Count II of the

operative complaint). The collective bargaining agreement contains a mandatory

arbitration clause that binds "any employee or the Union" but not the Trusts. The

district court issued an Opinion and Order, but no separate judgment. The Opinion

and Order granted Defendant’s motion to compel arbitration and, accordingly,

dismissed Count II without prejudice. But the court merely stayed the Trusts’


      ***
         The Honorable Edward R. Korman, United States District Judge for the
Eastern District of New York, sitting by designation.
                                          2
Count I claims. Defendant appeals. Because we conclude that we lack

jurisdiction, we dismiss the appeal.

      Federal Rule of Civil Procedure 54(b) provides, as relevant here:

             When an action presents more than one claim for relief . . . or
      when multiple parties are involved, the court may direct entry of a
      final judgment as to one or more, but fewer than all, claims or parties
      only if the court expressly determines that there is no just reason for
      delay. Otherwise, any order or other decision, however designated,
      that adjudicates fewer than all the claims or the rights and liabilities of
      fewer than all the parties does not end the action as to any of the
      claims or parties . . . .

(Emphases added.) The Opinion and Order did not adjudicate or dismiss the

Trusts’ claims. Because the district court did not make an express determination

that there is no just reason for delay in resolving the Union’s claims, the Opinion

and Order did not end the action. For that reason, we lack jurisdiction. SEC v.

Capital Consultants LLC, 453 F.3d 1166, 1174 (9th Cir. 2006) (per curiam).

      To support its argument that the Union’s claim is immediately appealable,

Defendant relies on International Alliance of Theatrical Stage Employee & Moving

Picture Technicians, IATSE Local 720 v. InSync Show Productions, Inc., 801 F.3d
1033 (9th Cir. 2015). But International Alliance contradicts Defendant’s

argument. There, we observed that Goodall–Sanford, Inc. v. United Textile

Workers of America, A.F.L. Local 1802, 353 U.S. 550 (1957), "permits review of



                                           3
appeals from orders compelling arbitration as the ‘full relief sought’ in" Labor

Management Relations Act cases. Int’l All., 801 F.3d at 1038 (emphasis added)

(quoting Goodall-Sanford, 353 U.S. at 551) (collecting cases). We also held that,

in the context of both the LMRA and the Federal Arbitration Act, "a district court

presented with a petition to compel arbitration and no other claims cannot prevent

appellate review of an order compelling arbitration by issuing a stay." Id. at 1041

(emphasis added). Here, the court was presented with additional claims, and the

stay pertained to those separate claims and not to the Union’s LMRA claim.

      Appeal DISMISSED.




                                          4